NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

THE NOCTURNAL GROUP, LLC, a                )
Florida limited liability company,         )
d/b/a FRANKLIN MANOR, and                  )
LANFRANCO PESCANTE, a natural              )
person,                                    )
                                           )
              Appellants,                  )
                                           )
v.                                         )     Case No.   2D18-4601
                                           )
915 FRANKLIN STREET PROJECT                )
OWNER, LLC, a foreign limited              )
liability company,                         )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 24, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Gregory P. Holder, Judge.

Eric S. Koenig and Marie Tomassi of
Trenam, Kemker, Scharf, Barkin, Frye,
O'Neill & Mullis, P.A., Tampa, for
Appellants.

Michael J. Labbee, Ethan J. Loeb,
and Jon P. Tasso, of Smokler,
Bartlett, Loeb, Hinds & Thompson,
P.A., Tampa, for Appellee.


PER CURIAM.

              Affirmed.
CASANUEVA, MORRIS, and SMITH, JJ., Concur.




                                   -2-